Exhibit 10.1 C1-02: Inward Bills Contract (applicable for single business) Inward Bills Contract No.: 2013 beilun C1-02 No 007 Party A (Applicant): Ningbo Keyuan Plastic Co., Ltd Business license No.:330200400023187 Legal representative/Principal: Chunfeng Tao Address: Qingshi Industrial Park, Ningbo Postcode: 315803 Financial institution account and account No.: Bank of China Inc, Beilun Branch 361058330713 Tel: 0574-86232932 Fax: 0574-86232618 Party B: Bank of China Inc, Beilun Branch Legal representative/ Principal: Shuguang Sun Address: No.588, Huashan Road, Beilun Zone Postcode: 315800 Tel: 0574-86869916 Fax: 0574-86895311 WHEREBY, the undersigned parties agreed to sign this contract in comply with applicable laws. Article 1. Preconditions Inward Bills under this contract shall meet the following requirements: 1. This contract has already been effective; 2. Party A obligates and signs the related documents, receipts, seal, related person’s name lists and samples of signatures for party B, and also fills in relevant certificates; 3. Party A opens the required account to fulfill this contract; 4. Party A arranges the required legal and administrative approval process to facilitate the business properly, and submits the duplicate copy of the approval documents and the copies of the original documents as requested by Party B; 5.
